Exhibit 10

HIGHWOODS PROPERTIES, INC.

2009 LONG-TERM EQUITY INCENTIVE PLAN

SECTION 1

EFFECTIVE DATE AND PURPOSE

1.1       Effective Date. This Plan became effective on May 13, 2009, which is
the date the Plan was approved by the holders of a majority of the outstanding
Shares at a duly authorized meeting of the Company’s stockholders.

1.2       Purpose of the Plan. The Plan is designed to provide a means to
attract, motivate and retain eligible Participants and to further the growth and
financial success of the Company by aligning the interests of Participants
through the ownership of Shares and other incentives with the interests of the
Company’s stockholders.

SECTION 2

DEFINITIONS

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

2.1       “1934 Act” means the Securities Exchange Act of 1934, as amended.
Reference to a specific section of the 1934 Act or regulation thereunder shall
include such section or regulation, any valid regulation promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.

2.2       “Award” means, individually or collectively, a grant under the Plan of
Nonqualified Stock Options, Incentive Stock Options, Restricted Stock,
Restricted Stock Units or Stock Appreciation Rights.

2.3       “Award Agreement” means either (1) the written agreement setting forth
the terms and provisions applicable to each Award granted under the Plan or (2)
a statement issued by the Company to a Participant describing the terms and
provisions of such Award.

2.4       “Board” or “Board of Directors” means the Board of Directors of the
Company.

2.5       “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

2.6       “Committee” means the Compensation and Governance Committee of the
Board of Directors.

2.7       “Company” means Highwoods Properties, Inc., a Maryland corporation, or
any successor thereto.

2.8       “Exercise Price” means the price at which a Share may be purchased by
a Participant pursuant to the exercise of an Option or Stock Appreciation Right.

2.9       “Fair Market Value” means, as of any given date, (i) the closing sales
price of the Shares on any national securities exchange on which the Shares are
listed; (ii) the closing sales price

 

--------------------------------------------------------------------------------

if the Shares are listed on The Nasdaq Stock Market or other over the counter
market; or (iii) if there is no regular public trading market for such Shares,
the fair market value of the Shares as determined by the Committee.

2.10      “Grant Date” means, with respect to an Award, the date such Award is
granted to a Participant.

2.11      “Incentive Stock Option” means an Option to purchase Shares which is
designated as an Incentive Stock Option and is intended to meet the requirements
of section 422 of the Code.

2.12      “Nonqualified Stock Option” means an Option to purchase Shares which
is not an Incentive Stock Option.

2.13      “Option” means an Incentive Stock Option or a Nonqualified Stock
Option.

2.14      “Participant” means an officer, employee or director of the Company
who has an outstanding Award under the Plan.

2.15      “Performance Goals” shall mean any or all of the following: revenue,
earnings, earnings per share, stock price, costs, return on equity, asset
management, asset quality, asset growth, budget achievement, net operating
income (NOI), average occupancy, year-end occupancy, funds from operations
(FFO), cash available for distribution (CAD), total shareholder return on an
absolute or a peer comparable basis (TSR), leverage ratios, return on assets,
revenue growth, capital expenditures, customer satisfaction survey results,
property operating expenses savings, design, development, permitting or other
progress on designated properties, third party fee generation, leasing goals, or
goals relating to acquisitions or divestitures, lease retention, liability
management or credit management. Performance Goal s need not be the same with
respect to all Participants and may be established separately for the Company as
a whole, on a per share basis, or for its various properties, groups, divisions
or subsidiaries, and may be based on performance in comparison to performance by
unrelated businesses specified by the Committee, in comparison to any prior
period or in comparison to budget. All calculations and financial accounting
matters relevant to this Plan shall be determined in accordance with GAAP,
except as otherwise directed by the Committee.

2.16      “Period of Restriction” means the period during which Restricted Stock
awarded hereunder is subject to a substantial risk of forfeiture. As provided in
Section 7, such restrictions may be based on the passage of time, the
achievement of Performance Goals or the occurrence of other events as determined
by the Committee.

2.17      “Plan” means the Highwoods Properties, Inc. 2009 Long-Term Equity
Incentive Plan, as set forth in this instrument and as hereafter amended from
time to time.

2.18      “Restricted Stock” means an Award granted to a Participant with the
terms ascribed to such term in Section 7.

2.19      “Restricted Stock Unit” means an Award granted to a Participant with
the terms ascribed to such term in Section 7.

2.20      “Shares” means the shares of common stock, $0.01 par value, of the
Company.

2.21      “Stock Appreciation Right” means an Award granted to a Participant
with the terms ascribed to such term in Section 8.

 

2

 



 

--------------------------------------------------------------------------------

2.22      “Subsidiary” means any corporation, partnership, joint venture,
limited liability company, or other entity (other than the Company) in an
unbroken chain of entities beginning with the Company if, at the time of the
granting of an Award, each of the entities other than the last entity in the
unbroken chain owns more than fifty percent (50%) of the total combined voting
power in one of the other entities in such chain.

SECTION 3

ELIGIBILITY

3.1       Participants. Awards may be granted in the discretion of the Committee
to officers, employees and directors of the Company and its Subsidiaries.

3.2       Non-Uniformity. Awards granted hereunder need not be uniform among
eligible Participants and may reflect distinctions based on title, compensation,
responsibility or any other factor the Committee deems appropriate.

SECTION 4

ADMINISTRATION

4.1       The Committee. The Plan will be administered by the Committee, which,
to the extent deemed necessary or appropriate by the Board, will consist of two
or more persons who satisfy the requirements for a “non-employee director” under
Rule 16b-3 promulgated under the 1934 Act and/or the requirements for an
“outside director” under section 162(m) of the Code. The members of the
Committee shall be appointed from time to time by, and shall serve at the
pleasure of, the Board of Directors. In the absence of such appointment, the
Board of Directors shall serve as the Committee and shall have all of the
responsibilities, duties, and authority of the Committee set forth herein.

4.2       Authority of the Committee. The Committee shall have the exclusive
authority to administer and construe the Plan in accordance with its provisions.
The Committee’s authority shall include, without limitation, the power to (a)
determine persons eligible for Awards, (b) prescribe the terms and conditions of
the Awards, (c) interpret the Plan and the Awards, (d) adopt rules for the
administration, interpretation and application of the Plan as are consistent
therewith and (e) interpret, amend or revoke any such rules. With respect to any
Award that is intended to qualify as “performance-based compensation” within the
meaning of section 162(m) of the Code, the Committee shall have no discretion to
increase the amount of compensation that otherwise would be due upon attainment
of a Performance Goal, although the Committee may have discretion to deny an
Award or to adjust downward the compensation payable pursuant to an Award, as
the Committee determines in its sole judgment. The Committee, in its sole
discretion and on such terms and conditions as it may provide, may delegate all
or any part of its authority and powers under the Plan to one or more officers
of the Company to the extent permitted by law.

4.3       Decisions Binding. All determinations and decisions made by the
Committee and any of its delegates pursuant to Section 4.2 shall be final,
conclusive and binding on all persons, and shall be given the maximum deference
permitted by law.

 

3

 



 

--------------------------------------------------------------------------------

SECTION 5

SHARES SUBJECT TO THE PLAN

5.1       Number of Shares. Subject to adjustment as provided in Section 5.3,
the total number of Shares available for grant under the Plan shall not exceed
3,000,000 Shares. No more than 1,000,000 Shares may be granted as Restricted
Stock and Restricted Stock Units.

5.2       Lapsed Awards. Unless determined otherwise by the Committee, Shares
related to Awards that are forfeited, terminated or expire unexercised, shall be
available for grant under the Plan. Shares that are tendered by a Participant to
the Company in connection with the exercise of an Award, withheld from issuance
in connection with a Participant’s payment of tax withholding liability, settled
in cash in lieu of Shares, or settled in such other manner so that a portion or
all of the Shares included in an Award are not issued to a Participant shall not
be available for grant under the Plan.

5.3       Adjustments in Awards and Authorized Shares. In the event of a stock
dividend or stock split, the number of Shares subject to outstanding Awards and
the numerical limits of Sections 5.1, 6.1, 7.1 and 8.1 shall automatically be
adjusted to prevent the dilution or diminution of such Awards, except to the
extent directed otherwise by the Committee. In the event of a merger,
reorganization, consolidation, recapitalization, separation, liquidation,
combination, or other similar change in the corporate structure of the Company
affecting the Shares, the Committee shall adjust the number and class of Shares
which may be delivered under the Plan, the number, class and price of Shares
subject to outstanding Awards, and the numerical limits of Sections 5.1, 6.1,
7.1 and 8.1 in such manner as the Committee shall determine to be advisable or
appropriate to prevent the dilution or diminution of such Awards. Any such
numerical limitations shall be subject to adjustment under this Section only to
the extent such adjustment will not affect the status of any Award intended to
qualify as “performance-based compensation” under section 162(m) of the Code or
the ability to grant or the qualification of Incentive Stock Options under the
Plan. In addition, other than with respect to Options, Stock Appreciation
Rights, and Awards intended to constitute “performance-based compensation” under
section 162(m) of the Code, the Committee is authorized to make adjustments to
the terms and conditions of, and the criteria included in, Awards in recognition
of unusual or nonrecurring events affecting the Company, or in response to
changes in applicable laws, regulations, or accounting principles. The
determination of the Committee as to the foregoing adjustments, if any, shall be
conclusive and binding on all Participants.

5.4       Repurchase Option. To the extent consistent with the requirements of
section 409A of the Code, the Committee may include in the terms of any Award
Agreement, other than an Award Agreement with respect to Stock Appreciation
Rights, that the Company shall have the option to repurchase Shares of any
Participant acquired pursuant to the Award granted under the Plan upon a
Participant’s termination of employment. The terms of such repurchase right
shall be set forth in the Award Agreement.

5.5       Restrictions on Share Transferability. The Committee may impose such
restrictions on any Award of Shares or Shares acquired pursuant to the exercise
of an Award as it may deem advisable or appropriate, including, but not limited
to, restrictions related to applicable Federal securities laws, the requirements
of any national securities exchange or system upon which Shares are then listed
or traded, and any blue sky or state securities laws.

 

4

 



 

--------------------------------------------------------------------------------

SECTION 6

STOCK OPTIONS

6.1       Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Participants at any time and from time to time as
determined by the Committee. The Committee shall determine the number of Shares
subject to each Option. The Committee may grant Incentive Stock Options,
Nonqualified Stock Options, or any combination thereof. No more than 300,000
Shares may be issued as Incentive Stock Options under the Plan. The maximum
aggregate number of Shares that may be granted in the form of Options in any one
calendar year to an individual Participant shall be 300,000.

6.2       Award Agreement. Each Option shall be evidenced by an Award Agreement
that shall specify the Exercise Price, the expiration date of the Option, the
number of Shares to which the Option pertains, any conditions on exercise of the
Option and such other terms and conditions as the Committee shall determine,
including terms regarding forfeiture of Awards or continued exercisability of
Awards in the event of termination of employment by the Participant. The Award
Agreement shall also specify whether the Option is intended to be an Incentive
Stock Option or a Nonqualified Stock Option.

6.3       Exercise Price. The Exercise Price for each Option shall be determined
by the Committee and shall be provided in each Award Agreement; provided,
however, the Exercise Price for each Option may not be less than one hundred
percent (100%) of the Fair Market Value of a Share on the Grant Date. In the
case of an Incentive Stock Option, the Exercise Price shall be not less than one
hundred ten percent (110%) of the Fair Market Value of a Share if the
Participant (together with persons whose stock ownership is attributed to the
Participant pursuant to section 424(d) of the Code) owns on the Grant Date stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any of its Subsidiaries.

6.4       Expiration of Options. Except as provided in Section 6.7(c) regarding
Incentive Stock Options, each Option shall terminate upon the earliest to occur
of (i) the date(s) for termination of the Option set forth in the Award
Agreement or (ii) the expiration of ten (10) years from the Grant Date. Subject
to such limits, the Committee shall provide in each Award Agreement when each
Option expires and becomes unexercisable. The Committee may not, after an Option
is granted, extend the maximum term of the Option.

6.5       Exercisability of Options. Options granted under the Plan shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall determine. After an Option is granted, the Committee may
accelerate or waive any condition constituting a substantial risk of forfeiture
applicable to the Option, but only in the event of death, disability, retirement
or a Change of Control.

6.6       Payment. Options shall be exercised by a Participant’s delivery of a
written notice of exercise to the Secretary of the Company (or its designee),
setting forth the number of Shares with respect to which the Option is to be
exercised, accompanied by full payment for the Shares. Upon the exercise of an
Option, the Exercise Price shall be payable to the Company in full in cash or
its equivalent. The Committee may also permit exercise (a) by tendering
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the total Exercise Price, or (b) by any other means which the
Committee determines to provide legal consideration for the Shares, and to be
consistent with the purposes of the Plan. As soon as practicable after receipt
of a written notification of exercise and full payment for the Shares purchased,
the Company shall deliver to the

 

5

 



 

--------------------------------------------------------------------------------

Participant, Share certificates (which may be in book entry form) representing
such Shares. Until the issuance of the stock certificates, no right to vote or
receive dividends or any other rights as a shareholder shall exist with respect
to the Shares as to which the Option has been exercised. No adjustment will be
made for a dividend or other rights for which a record date is established prior
to the date the certificates are issued.

6.7       Certain Additional Provisions for Incentive Stock Options.

(a)       Exercisability. The aggregate Fair Market Value (determined on the
Grant Date(s)) of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by any Participant during any calendar year
(under all plans of the Company and its Subsidiaries) shall not exceed $100,000.

(b)       Company and Subsidiaries Only. Incentive Stock Options may be granted
only to Participants who are employees of the Company or a subsidiary
corporation (within the meaning of section 424(f) of the Code) on the Grant
Date.

(c)       Expiration. No Incentive Stock Option may be exercised after the
expiration of ten (10) years from the Grant Date.

6.8       Restriction on Transfer. Except as otherwise determined by the
Committee and set forth in the Award Agreement, no Option may be transferred,
gifted, bequeathed, pledged, assigned, or otherwise alienated or hypothecated,
voluntarily or involuntarily, except that the Committee may permit a transfer,
upon the Participant’s death, to beneficiaries designated by the Participant as
provided in Section 12.4.

6.9       Repricing of Options. The Company may not reprice, replace or regrant
an outstanding Option either in connection with the cancellation of such Option
or by amending an Award Agreement to lower the exercise price of such Option.

6.10       Voting Rights. A Participant shall have no voting rights with respect
to any Options granted hereunder.

SECTION 7

RESTRICTED STOCK AND RESTRICTED STOCK UNITS

7.1       Grant of Restricted Stock/Units. Subject to the terms and provisions
of the Plan, the Committee, at any time and from time to time, may grant Shares
of Restricted Stock and/or Restricted Stock Units to Participants in such
amounts as the Committee shall determine. The Committee shall determine the
number of Shares to be granted to each Participant. Restricted Stock Units shall
be similar to Restricted Stock except that no Shares are actually awarded to the
Participant on the date of grant. No more than 300,000 shares of Restricted
Stock and/or Restricted Stock Units may be granted to any individual Participant
in any one calendar year.

7.2       Restricted Stock Agreement. Each Award of Restricted Stock and/or
Restricted Stock Units shall be evidenced by an Award Agreement that shall
specify the Period of Restriction, the number of Shares of Restricted Stock (or
the number of Restricted Stock Units) granted, and such other terms and
conditions as the Committee shall determine, including terms regarding
forfeiture of Awards in the event of termination of employment by the
Participant.

 

6

 



 

--------------------------------------------------------------------------------

7.3       Transferability. Except as otherwise determined by the Committee and
set forth in the Award Agreement, Shares of Restricted Stock and/or Restricted
Stock Units may not be sold, transferred, gifted, bequeathed, pledged, assigned,
or otherwise alienated or hypothecated, voluntarily or involuntarily, until the
end of the applicable Period of Restriction. The Committee may include a legend
on the certificates representing Restricted Stock to give appropriate notice of
such restrictions.

7.4       Other Restrictions. The Committee may impose such other restrictions
on Shares of Restricted Stock or Restricted Stock Units as it may deem advisable
or appropriate in accordance with this Section 7.4.

(a)        General Restrictions. The Committee may set restrictions based upon
(i) the achievement of specific Performance Goals, (ii) other performance
objectives (Company-wide, divisional or individual), (iii) applicable Federal or
state securities laws, (iv) time-based restrictions, or (v) any other basis
determined by the Committee. Notwithstanding anything herein to the contrary,
(y) with respect to Shares of Restricted Stock or Restricted Stock Units subject
solely to restrictions as described in subsection (iv) above, the minimum Period
of Restriction shall be three years (provided that such Shares may vest pro rata
on an annual basis during such Period of Restriction beginning on the first
anniversary of the Grant Date) and (z) with respect to all other Shares of
Restricted Stock or Restricted Stock Units, the minimum Period of Restriction
shall be one year.

(b)        Section 162(m) Performance Restrictions. For purposes of qualifying
grants of Restricted Stock or Restricted Stock Units as “performance-based
compensation” under Section 162(m) of the Code, the Committee, in its sole
discretion, may set restrictions based upon the achievement of Performance
Goals. The Performance Goals shall be set by the Committee on or before the
latest date permissible to enable the Restricted Stock or Restricted Stock Units
to qualify as “performance-based compensation” under section 162(m) of the Code.
In granting Restricted Stock or Restricted Stock Units that are intended to
qualify under section 162(m) of the Code, the Committee shall follow any
procedures determined by it in its sole discretion from time to time to be
necessary, advisable or appropriate to ensure qualification of the Restricted
Stock under section 162(m) of the Code.

(c)        Retention of Certificates. To the extent deemed appropriate by the
Committee, the Company may retain the certificates representing Shares of
Restricted Stock in the Company’s possession until such time as all conditions
and restrictions applicable to such Shares have been satisfied or lapse.

7.5       Removal of Restrictions. After an Award of Restricted Stock is
granted, the Committee may accelerate the time at which any restrictions shall
lapse and remove any restrictions, but only in the event of death, disability,
retirement or a Change of Control. After an Award of Restricted Stock Units is
granted, the Committee may accelerate or waive any condition constituting a
substantial risk of forfeiture applicable to the Restricted Stock Units, but
only in the event of death, disability, retirement or a Change of Control. After
the end of the Period of Restriction, the Shares shall be freely transferable by
the Participant, subject to any other restrictions on transfer which may apply
to such Shares. Restricted Stock Units shall be paid in cash, Shares, or a
combination of cash and Shares as the Committee, in its sole discretion, shall
determine, as set forth in the Award Agreement. Notwithstanding the foregoing,
the Committee shall not act in a manner that would cause a grant that is
intended to be “performance-based compensation” under Code Section 162(m) to
fail to be performance-based.

 

7

 



 

--------------------------------------------------------------------------------

7.6       Voting Rights. Except as otherwise determined by the Committee and set
forth in the Award Agreement, Participants holding Shares of Restricted Stock
granted hereunder shall have voting rights during the Period of Restriction. A
Participant shall have no voting rights with respect to any Restricted Stock
Units granted hereunder.

7.7       Dividends and Other Distributions. Except as otherwise determined by
the Committee and set forth in the Award Agreement, Participants holding Shares
of Restricted Stock or Restricted Stock Units shall be entitled to receive all
dividends and other distributions paid with respect to the underlying Shares or
dividend equivalents during the Period of Restriction.

7.8       Return of Restricted Stock to Company. On the date set forth in the
applicable Award Agreement, the Restricted Stock for which restrictions shall
not have lapsed will revert to the Company and thereafter be available for grant
under the Plan.

SECTION 8

STOCK APPRECIATION RIGHTS

8.1       Grant of Stock Appreciation Rights. Subject to the terms and
provisions of the Plan, if Shares are traded on an established securities
market, Stock Appreciation Rights may be granted to Participants at any time and
from time to time as determined by the Committee. The Committee shall determine
the number of Shares subject to each Stock Appreciation Right, provided that
during any calendar year, no Participant may be granted Stock Appreciation
Rights covering more than 300,000 Shares.

8.2       Award Agreement. Each Stock Appreciation Right shall be evidenced by
an Award Agreement that shall specify the Exercise Price, the expiration date of
the Stock Appreciation Right, the number of Shares to which the Stock
Appreciation Right pertains, any conditions to exercise of the Stock
Appreciation Right and such other terms and conditions as the Committee shall
determine, including terms regarding forfeiture of Awards or continued
exercisability of Awards in the event of termination of employment by the
Participant.

8.3       Exercise Price. The Exercise Price for each Stock Appreciation Right
shall be determined by the Committee and shall be provided in each Award
Agreement; provided, however, the Exercise Price for each Stock Appreciation
Right may not be less than one hundred percent (100%) of the Fair Market Value
of a Share on the Grant Date.

8.4       Expiration of Stock Appreciation Rights. Each Stock Appreciation Right
shall terminate upon the earliest to occur of (i) the date(s) for termination of
the Stock Appreciation Right set forth in the Award Agreement or (ii) the
expiration of ten (10) years from the Grant Date. Subject to such limits, the
Committee shall provide in each Award Agreement when each Stock Appreciation
Right expires and becomes unexercisable. The Committee may not, after a Stock
Appreciation Right is granted, extend the maximum term of the Stock Appreciation
Right.

8.5       Exercisability of Stock Appreciation Rights. Stock Appreciation Rights
granted under the Plan shall be exercisable at such times and be subject to such
restrictions and conditions as the Committee shall determine. After a Stock
Appreciation Right is granted, the Committee may accelerate or waive any
restrictions constituting a substantial risk of forfeiture on the exercisability
of the Stock Appreciation Right, but only in the event of death, disability,
retirement or a Change of Control.

 

8

 



 

--------------------------------------------------------------------------------

8.6       Payment of Stock Appreciation. Upon the exercise of a Stock
Appreciation Right, a Participant shall be entitled to receive payment from the
Company in an amount determined by multiplying (a) the difference between the
Fair Market Value of a Share on the date of exercise over the Exercise Price by
(b) the number of Shares with respect to which the Stock Appreciation Right is
exercised. Such payment shall be in cash, Shares, or a combination of cash and
Shares as the Committee, in its sole discretion, shall determine, as set forth
in the Award Agreement.

8.7       Restriction on Transfer. Except as otherwise determined by the
Committee and set forth in the Award Agreement, no Stock Appreciation Right may
be transferred, gifted, bequeathed, pledged, assigned, or otherwise alienated or
hypothecated, voluntarily or involuntarily, except that the Committee may permit
a transfer, upon the Participant’s death, to beneficiaries designated by the
Participant as provided in Section 12.4.

8.8       Repricing of Stock Appreciation Rights. The Company may not reprice,
replace or regrant an outstanding Stock Appreciation Right either in connection
with the cancellation of such Stock Appreciation Right or by amending an Award
Agreement to lower the exercise price of such Stock Appreciation Right.

8.9       Voting Rights. A Participant shall have no voting rights with respect
to any Stock Appreciation Rights granted hereunder.

SECTION 9

AMENDMENT, TERMINATION, AND DURATION

9.1       Amendment, Suspension, or Termination. The Board, in its sole
discretion, may amend or terminate the Plan, or any part thereof, at any time
and for any reason; provided, however, that if and to the extent required by law
or to maintain the Plan’s compliance with the Code, the rules of any national
securities exchange (if applicable), or any other applicable law, any such
amendment shall be subject to stockholder approval; and further provided, that
no amendment shall permit the repricing, replacing or regranting of an Option or
Stock Appreciation Right either in connection with the cancellation of such
Option or Stock Appreciation Right or by amending an Award Agreement to lower
the exercise price of such Option or Stock Appreciation Right. The amendment,
suspension or termination of the Plan shall not, without the consent of the
Participant, alter or impair any rights or obligations under any Award
theretofore granted to such Participant. No Award may be granted during any
period of suspension or after termination of the Plan.

9.2       Duration of the Plan. The Plan shall become effective in accordance
with Section 1.1, and subject to Section 9.1 shall remain in effect until the
tenth anniversary of the effective date of the Plan.

 

9

 



 

--------------------------------------------------------------------------------

SECTION 10

TAX WITHHOLDING

10.1      Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or the exercise thereof), the Company shall have the power
and the right to deduct or withhold from any amounts due to the Participant from
the Company, or require a Participant to remit to the Company, an amount
sufficient to satisfy Federal, state and local taxes (including the
Participant’s FICA obligation) required to be withheld with respect to such
Award (or the exercise thereof).

10.2      Withholding Arrangements. The Committee, pursuant to such procedures
as it may specify from time to time, may permit a Participant to satisfy such
tax withholding obligation, in whole or in part, by (a) electing to have the
Company withhold otherwise deliverable Shares, or (b) delivering to the Company
Shares then owned by the Participant having a Fair Market Value equal to the
amount required to be withheld. The amount of the withholding requirement shall
be deemed to include any amount that the Committee agrees may be withheld at the
time any such election is made, not to exceed the amount determined by using the
maximum federal, state or local marginal income tax rates applicable to the
Participant with respect to the Award on the date that the amount of tax to be
withheld is to be determined. The Fair Market Value of the Shares to be withheld
or delivered shall be determined as of the date that the taxes are required to
be withheld.

SECTION 11

CHANGE IN CONTROL

11.1      Change in Control. Except with respect to Restricted Stock Unit Awards
or any other Award that constitutes “deferred compensation” within the meaning
of section 409A of the Code, an Award Agreement may provide or be amended by the
Committee to provide that Awards granted under the Plan that are outstanding and
not then exercisable or are subject to restrictions at the time of a Change in
Control shall become immediately exercisable, and all restrictions shall be
removed, as of such Change in Control, and shall remain as such for the
remaining life of the Award as provided herein and within the provisions of the
related Award Agreements or that Awards may terminate upon a Change in Control.
For purposes of the Plan, a Change in Control means any of the following:

(a)        the acquisition (other than from the Company) in one or more
transactions by any person (as such term is used in Section 13(d) of the 1934
Act) of the beneficial ownership (within the meaning of Rule 13d-3 under the
1934 Act) of 40% or more of (A) the then outstanding Shares or (B) the combined
voting power of the then outstanding securities of the Company entitled to vote
generally in the election of directors (the “Company Voting Stock”);

(b)        Individuals who, as of the date of the Award, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date of such Award whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a 11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board;

 

10

 



 

--------------------------------------------------------------------------------

(c)       the closing of a sale or other conveyance of all or substantially all
of the assets of the Company; or

(d)        the effective time of any merger, share exchange, consolidation, or
other business combination involving the Company if immediately after such
transaction persons who hold a majority of the outstanding voting securities
entitled to vote generally in the election of directors of the surviving entity
(or the entity owning 100% of such surviving entity) are not persons who,
immediately prior to such transaction, held the Company Voting Stock.

11.2      Other Awards. An Award Agreement with respect to a Restricted Stock
Unit Award or any other Award that constitutes “deferred compensation” within
the meaning of section 409A of the Code may provide that the Award shall vest
upon a “change in control” as defined in section 409A of the Code.

SECTION 12

MISCELLANEOUS

12.1      Deferrals. To the extent consistent with the requirements of section
409A of the Code, the Committee may provide in an Award Agreement or another
document that a Participant is permitted to defer receipt of the payment of cash
or the delivery of Shares that would otherwise be due to such Participant under
an Award. Any such deferral shall be subject to such rules and procedures as
shall be determined by the Committee.

12.2      No Effect on Employment or Service. Nothing in the Plan shall
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate any Participant’s employment or service at any time, with or without
cause. Employment with the Company or any Subsidiary is on an at-will basis
only, unless otherwise provided by an applicable employment or service agreement
between the Participant and the Company or any Subsidiary, as the case may be.

12.3      Successors. All obligations of the Company under the Plan, with
respect to Awards granted hereunder, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation or otherwise, of all or substantially
all of the business or assets of the Company.

12.4      Beneficiary Designations. If permitted by the Committee, a Participant
under the Plan may name a beneficiary or beneficiaries to whom any vested but
unpaid Award shall be paid in the event of the Participant’s death. Each such
designation shall revoke all prior designations by the Participant and shall be
effective only if given in a form and manner acceptable to the Committee. In the
absence of any such designation, any vested benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate and, subject to
the terms of the Plan and of the applicable Award Agreement, any unexercised
vested Award may be exercised by the administrator, executor or the personal
representative of the Participant’s estate.

12.5      No Rights as Stockholder. Except to the limited extent provided in
Sections 7.6 and 7.7, no Participant (nor any beneficiary thereof) shall have
any of the rights or privileges of a stockholder of the Company with respect to
any Shares issuable pursuant to an Award (or the exercise thereof), unless and
until certificates representing such Shares shall have been issued, recorded on
the records of the Company or its transfer agents or registrars, and delivered
to the Participant (or his or her beneficiary).

 

11

 



 

--------------------------------------------------------------------------------

12.6      Uncertificated Shares. To the extent that the Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange.

12.7      Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
or Awards, or other property shall be issued or paid in lieu of fractional
Shares or whether such fractional Shares or any rights thereto shall be
forfeited or otherwise eliminated.

12.8      Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

12.9      Requirements of Law. The grant of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required from time to time.

12.10    Securities Law Compliance. To the extent any provision of the Plan,
Award Agreement or action by the Committee fails to comply with any applicable
federal or state securities law, it shall be deemed null and void, to the extent
permitted by law and deemed advisable or appropriate by the Committee.

12.11    Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of North Carolina.

12.12    Captions. Captions are provided herein for convenience of reference
only, and shall not serve as a basis for interpretation or construction of the
Plan.

 

 

12

 



 